Citation Nr: 0431947	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-23 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines




THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of basic eligibility for Department of Veterans 
Affairs (VA) nonservice connected pension benefits.




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


	


INTRODUCTION

The appellant is a veteran who had recognized active service 
from November 1942 until March 1945.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2002 determination by the Manila Regional Office 
(RO). 

In December 1992 and in July 2001 decisions the Board 
previously denied and declined to reopen a claim for the 
benefit the veteran seeks.  In the September 2002 decision 
letter, the RO addressed the claim on a de novo basis 
(finding that the veteran did not have the requisite 
qualifying service for nonservice connected pension 
benefits), without considering whether new and material 
evidence had been received to reopen the claim.  The U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a claim that had been denied on the basis that 
the claimant had no qualifying service is subject to 
reopening in accordance with 38 U.S.C.A. § 5108 if new and 
material evidence is submitted pertaining to that claim.  See 
D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000).  In a 
November 2002 letter, the RO properly characterized the issue 
on appeal as a claim to reopen.  The veteran was not 
prejudiced by the RO's initial de novo review since it 
actually accorded him a broader scope of review than was 
warranted.


FINDINGS OF FACT

1.  In July 2001 the Board declined to reopen a claim seeking 
basic eligibility for nonservice connected pension benefits, 
finding essentially that there still was no evidence that the 
veteran had active service qualifying for such benefits.  

2.  Evidence received since the July 2001 decision either 
duplicates or is cumulative to evidence then of record, is 
not material to whether the veteran had qualifying service 
for VA pension benefits, and does not raise a reasonable 
possibility of substantiating the claim. 



CONCLUSION OF LAW

Evidence received since the July 2001 Board decision is not 
new and material, and the claim of basic eligibility for VA 
pension benefits may not be reopened. 
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

 On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA provides, among other things, for notice 
and assistance to claimants under certain circumstances, and 
the duty to notify includes the duty to advise what evidence, 
if any, the claimant is responsible for submitting to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

While it appears that the VCAA does not apply in a case (as 
here) where the law is dispositive (see Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001)), the Board finds that any 
potentially applicable mandates of the VCAA and implementing 
regulations are substantially met. The June 2002 notice to 
the veteran explained the evidence necessary to reopen his 
claim (a service department certification showing that he had 
military service qualifying for VA pension benefits).  A 
November 2002 notice letter explained the claimant's options 
for post decision review and the actions that VA would take 
to fulfill this review.  The July 2003 statement of the case 
notified him of the evidence considered, the pertinent laws 
and regulations, and the legal basis for the RO's decision.   
As the veteran has been generally apprised of what he must 
show to prevail in his claim, what information and evidence 
he is responsible for, and what evidence VA must secure, 
there is no further duty to notify.  See Generally Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). VA has also obtained 
official certification of the veteran's service.  As service 
department certifications of service are binding on VA, there 
is no additional evidence for the veteran to provide or for 
VA to obtain.  The veteran is not prejudiced by the Board 
considering his appeal at this point. 

Evidentiary Background

A decision by the Board in December 1992 determined that the 
veteran was not eligible for VA nonservice-connected pension 
benefits because he did not have the requisite qualifying 
military service.  He was notified of that decision, and 
initiated an appeal to the United States Court of Appeals for 
Veterans Claims (Court).  However, he failed to respond to 
Court notices and his appeal was eventually dismissed for 
failure to prosecute the appeal.  Accordingly, the 1992 Board 
decision became final.  38 C.F.R. §  20.1100.  In July 2001 
the Board denied the veteran's petition to reopen the claim, 
finding that no new and material evidence had been presented.  
The veteran was notified of this decision and did not appeal 
it to the Court.  (He sought, but was denied, reconsideration 
of the decision.)  Hence, the Board's July 2001 decision 
became final, and is the last prior final denial of the claim 
seeking basic eligibility for VA pension benefits.  

The evidence of record at the time of the July 2001 Board 
determination included:

A service department certification from July 1973 showing 
that the veteran had active (recognized guerilla) service 
from November 1942 to March 1945.

Statements by the veteran to the effect that his active 
service does, in fact, qualify him for entitlement to VA 
nonservice-connected pension benefits. 	

The Board's decision in December 1992 denying the benefit 
sought.

A copy of a Board decision denying another Philippine 
claimant VA non-service connected pension benefits for lack 
of qualifying service.  

Evidence received subsequent to the July 2001 Board decision 
includes:

A certification of service and pay statement from the Armed 
Forces of the Philippines.

Additional statements by the veteran arguing that his active 
service qualifies him for VA nonservice-connected pension 
benefits.

A copy of a Board opinion and a SOC denying other Philippine 
claimants VA benefits.  

Analysis

As noted above, the veteran's application to reopen the claim 
of basic eligibility for VA pension benefits was denied by 
the Board in July 2001.  That determination is final.  
38 U.S.C.A. § 7104; 38 C.F.R. §  20.1109.  "If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.  

The regulation defining new and material evidence (38 C.F.R. 
§ 3.156(a)) has been amended.  The revised 38 C.F.R. § 
3.156(a) applies to claims to reopen received on or after 
August 29, 2001.  Because the veteran's request to reopen his 
claim for basic eligibility for VA pension benefits was 
received in September 2002, the amended regulation applies to 
this claim.  Under the amended version, "new" evidence means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material evidence has been 
presented or secured.  See 38 U.S.C.A. § 5103A.  The Federal 
Circuit has held that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  Regarding 
materiality, the Court has held that the newly presented 
evidence need not be probative of all the elements required 
to award the claim but that the evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for the last final disallowance of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court found that a determination as to whether evidence is 
new is separate from a determination as to whether the 
evidence is material.  The Court also found that evidence 
that is cumulative of previously presented evidence is not 
new.  If the Board determines that the evidence is not new, 
that should end the analysis as to whether the evidence is 
"new and material."  If the evidence is not new, it is not 
necessary to go on and determine whether it is material.

Because the veteran's claim was previously denied based on a 
finding that he did not have the requisite qualifying 
service, for evidence to be new and material, it would have 
to tend to show that he did have active service that would 
legally qualify him for such benefits.  See Evans, supra. 

The law provides that service prior to July 1, 1946 in the 
organized military forces of the Government of the 
Commonwealth of the Philippines in the service of the Armed 
Forces of the United States (including recognized guerilla 
service) is qualifying service for compensation, dependency, 
indemnity compensation and burial allowance.  It is not 
qualifying service for VA pension benefits.  38 U.S.C.A. 
§ 107; 38 C.F.R. §§ 3.40, 3.41.

The Court has held that service department certifications of 
service are binding on VA.  Duro v. Derwinski, 2 Vet. App. 
530 (1992); see also Dacoron v. Brown, 4 Vet. App. 115 
(1993); 38 C.F.R. § 3.203.  

The veteran has not placed the service department 
certification of his service in dispute; nor does he allege 
that he had any recognized active service other than as 
certified.  The evidence received by VA subsequent to the 
July 2001 RO decision consists of his own additional 
statements, Philippine documentation of the veteran's 
service, and copies of VA decisions pertaining to other 
Philippine claimants.  None of this evidence in any way shows 
active service that would qualify him for VA nonservice-
connected pension benefits.  Nor does it provide any basis 
for seeking a re-certification of his service.  It is clearly 
cumulative, as it merely repeats his previous contention that 
his active service (as certified) does in fact qualify him 
for VA nonservice-connected pension benefits.  

Since there is no new evidence under Vargas-Gonzales, supra, 
the Board's analysis need proceed no further.  However, as 
the veteran has made repeat attempts to pursue the claim for 
nonservice connected pension benefits, some further 
explanation might be in order.  

To establish entitlement to VA nonservice-connected pension 
benefits qualifying active service must be shown.  Under the 
controlling law and regulations, summarized above, the 
veteran's recognized guerilla service (from November 1942 
until March 1945) is not qualifying service for the benefit 
he seeks. To reopen the claim he would have to show 
additional service (other than from November 1942 until March 
1945) that is qualifying for VA pension benefits.  No other 
type of evidence or information would suffice to reopen the 
claim.

In conclusion, the evidence added to the record since the 
July 2001 Board decision does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim.  Nor 
does it raise a reasonable possibility of substantiating the 
claim.  The added evidence it is not new and material and the 
claim cannot be reopened.  

In a case such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The appeal to reopen a claim seeking basic eligibility for VA 
nonservice-connected pension benefits is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



